675 S.E.2d 662 (2009)
STATE of North Carolina
v.
Thomas Franklin CROSS, Jr.
No. 118P96-2.
Supreme Court of North Carolina.
March 19, 2009.
Thomas F. Cross, Jr., Pro Se.
John G. Barnwell, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 27th day of February 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in Conference this the 19th day of March 2009."